Citation Nr: 9900139	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-22 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for right ear hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to June 
1945.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied service connection benefits in July 1985, 
and the veteran appealed.  A personal hearing was conducted 
at the RO in January 1986.  Then, apparently, control 
measures at the RO for sending his case to the Board of 
Veterans' Appeals (Board) failed.  After the veteran 
submitted additional evidence to the RO in 1995, the RO 
continued the denial of service connection for tinnitus in 
April 1995 and took some due process measures which permit 
appellate review of the claims.  The case was forwarded to 
the Board in August 1998.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection is warranted for 
otitis media, right ear hearing loss disability and tinnitus, 
as they are related to in-service incidents, including a 
high-altitude flight the veteran had when he had a cold with 
nasal stuffiness in service in 1943, while stationed in 
Virginia.  Additionally, he spent many hours flying combat 
missions and was thereby exposed to acoustic trauma.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims of 
entitlement to service connection for otitis media, right ear 
hearing loss disability, and tinnitus are well grounded.  The 
benefits sought on appeal are denied.


FINDINGS OF FACT

1.  Chronic otitis media has not been currently diagnosed by 
physicians or related by them to any incident of service 
origin.  

2.  Right ear hearing loss disability, including 
sensorineural hearing loss, was first shown on or after 
December 1977.

3.  No competent medical evidence of record relates the 
veteran's current right ear hearing loss disability to any 
incident of service origin.

4.  Tinnitus was first diagnosed in 1980.

5.  No competent medical evidence of record relates the 
veteran's current tinnitus disability to any incident of 
service origin.


CONCLUSIONS OF LAW

1.  The claim for service connection for otitis media is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for right ear hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for several ear 
disabilities, which he contends began during or are related 
to his World War II service.

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issues on appeal; and then 
analyze the veterans claims and render a decision.

Factual Background

Attempts to obtain the veterans service medical records not 
been fruitful, and the National Personnel Records Center 
(NPRC) indicated that the veteran had "fire-related service".  
That is, it appears that his records may have been destroyed 
in a 1973fire at the NPRC in St. Louis, Missouri.  

Since the veterans service medical records are missing, VA's 
duty to assist and the duty to provide reasons and bases for 
its findings and conclusions.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The analysis of the veteran's claim was 
undertaken with these duties and obligations in mind.

The veterans service personnel records show that he served 
in the Army Air Force in a bomber squadron, was awarded the 
Air Medal with 5 Oak Leaf Clusters, participated in Battles 
and Campaigns in Northern France, The Ardennes, and the 
Rhineland, and that his military occupational specialties 
included radio operator and mechanic and gunner.  

The medical evidence of record diagnoses tinnitus from 1980, 
and right ear hearing loss disability, as defined by 
38 C.F.R. § 3.385 (1998), from 1977.  (For VA compensation 
and pension purposes, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.)

The medical evidence of record does not diagnose chronic 
otitis media, or opine that the veteran has any current 
disability as a result of the in-service otitis media which 
he has claimed.  

Various statements of record from the veteran, and one from a 
friend, have described recollections of the veteran's 
service, including that he was hospitalized in Langley Field 
Base Hospital in Virginia for a long period after a high-
altitude flight in about 1943.  The flight had somehow 
paralyzed the entire right side of his face, his friend 
reported recalling.  The veteran reported that he developed 
otitis media with facial nerve paralysis when he flew while 
he had a cold with nasal stuffiness while stationed in 
Virginia, and then had to have his eardrum pierced to relieve 
the pressure and pain and drain out the infectious materials.  

The veteran testified during his January 1986 hearing at the 
RO that he had right ear otitis media in service that was so 
bad that the right side of his face was completely paralyzed, 
and he was hospitalized in-service for a few months and given 
antibiotics.  This happened in 1943 after he had been flying 
in Virginia despite having a cold.  Transcript (T.) at 1-2, 
3.  He has had right ear tinnitus since about 1975.  
Transcript (T.) at 2.  He was not sure whether the tinnitus 
was due to service, and denied having chronic tinnitus from 
the time of the in-service ear infection until 1975.  T. 3-4.  
He testified that he flew for 5 years in the service, and 
that the airplanes were noisy.  He denied knowledge of any 
post-service ear infections, and stated that his right ear 
hearing loss did not trouble him significantly.  T. 4.  

The veteran has also submitted medical literature pertaining 
to diseases of the ear.  


Relevant law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is 
attributable to military service. 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  In cases in which 
sensorineural hearing loss is involved, service connection 
may be granted if permanent hearing loss appeared to a 
compensable degree within one year after service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1995); Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).

In addition, 38 U.S.C.A. § 1154(b) (West 1991) provides that, 
with respect to combat veterans, "The Secretary shall accept 
as sufficient proof of service-connection . . . satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."

Service connection may be granted notwithstanding the lack of 
a diagnosis in service or within one year thereafter if the 
evidence demonstrates that there is a connection between 
military service and the disease. 38 C.F.R. § 3.303(d) 
(1995); Cosman v. Principi, 3 Vet. App. 505, 505 (1992). 
"If evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service. . . . " Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

Well grounded claims

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
recently held that a well grounded claim is a plausible 
claim, one that appears to be meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden § 
5107(a). For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service disease or injury 
and the current disability. Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

Analysis  

Initially, the Board notes that the veteran flew many combat 
missions over France and Germany as a radio operator and 
gunner.  The statutory presumptions relating to combat are 
therefore applicable in this case.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  The Board therefore acknowledges that 
the veteran was exposed to noise in combat.  Further, since 
his service medical records are missing through no fault of 
his, it will be conceded that he had otitis media in service.  
See OHare, supra.  

With respect to otitis media, as discussed immediately above, 
it will be assumed that the veteran had otitis media in 
service.  The second prong of the Epps/Caluza test is 
therefore met.  However, there is no current medical evidence 
that he has otitis media.  His claim is not well grounded on 
that basis.

To make the otitis media claim well grounded, the veteran 
would need to submit competent medical evidence that he 
either has chronic otitis media currently and that it is 
related to service, which requires medical evidence to that 
effect.  
The Court has held that [i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

With respect to hearing loss, the evidence of record does 
demonstrate current hearing loss.  As discussed above, the 
Board concedes noise exposure in service.  Thus, the first 
two prongs of the Epps/Caluza test have been satisfied.  
However, there is no medical evidence which provides a nexus 
between noise exposure in service and the veterans hearing 
loss, which was first manifested many years after service.  

The Board has considered the provisions of 38 U.S.C.A. § 1154 
(b) and 38 C.F.R. § 3.304(d) (1998), which provide that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service. As noted above, the veteran flew many combat 
missions over enemy territory, and combat status is 
accordingly acknowledged. However, 38 U.S.C.A. § 1154(b) does 
not serve to eliminate the medical nexus requirement found in 
Caluza.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
Even after assuming combat status, the veteran must provide 
satisfactory evidence of a relationship between his service 
and his current hearing loss. He has not done so.   

To make his right ear hearing loss disability claim well 
grounded, the veteran would need  a medical opinion providing 
a nexus between it and his service, including  otitis media 
and/or acoustic trauma he sustained.  The remoteness of time 
from service of the medical opinion would not necessarily 
matter, as long as the medical evidence relates the current 
disability to service.  See 38 C.F.R. § 3.303(d); Godfrey, 
supra.  In the absence of such specific medical evidence, the 
Board is not able to conclude, on its own, the veterans 
current right ear hearing loss disability or tinnitus is 
related to any incident of service origin, including the 
alleged in-service otitis media.  Colvin v. Derwinski, 1 Vet. 
App. 171, 177 (1991).  

The veterans  own statements, and those of others, can not 
supply a competent medical diagnosis of a current medical 
disability, its date of onset, or its etiology.    These 
matters can only be established by competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The generic medical literature which the veteran has 
submitted does not pertain specifically to the veteran, so it 
cannot serve to make his claim well grounded.
The Court has held that medical texts and even medical 
opinions which are general in nature cannot support a claim. 
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Sacks v. 
West, No. 97-1336 (U.S. Vet. App. Aug.7, 1998).  

With respect to the issue of service connection for tinnitus, 
the Boards analysis is virtually identical to that 
immediately above with respect to the issue of service 
connection for hearing loss, and for brevitys sake the 
specifics of that discussion will not be repeated.  In 
essence, the veteran has a current diagnosis of tinnitus, 
which was first made many years after service; acoustic 
trauma is conceded due to his combat status; but competent 
medical nexus evidence is lacking and the claim must 
therefore be denied. 

Additional Matters

Where, as here, the Board has addressed the issue of well-
groundedness without the RO having first explicitly doing it, 
it must consider whether the veteran has been given adequate 
opportunity to submit evidence or argument on it, and if not, 
the Board must consider whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board concludes that there has been no prejudice 
to the veteran, as the RO accorded his claims more 
consideration than was warranted.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  

The Board has reviewed the record in light of the United 
States Court of Veterans Appeals (Court) decisions in 
Robinette v. Brown, 8 Vet. App. 69 (1995) and Epps v. Brown, 
9 Vet. App. 341 (1996).  The Board finds that the veteran was 
provided with adequate notice of the basis for the denial of 
his claims, and of the evidence required to support the 
claims.  By this decision, the Board is further informing the 
veteran of the type of evidence he must present in order to 
make his claims well grounded.  


ORDER

A well grounded claim not having been presented, entitlement 
to service connection for otitis media is denied.

A well grounded claim not having been presented, entitlement 
to service connection for right ear hearing loss disability 
is denied.

A well grounded claim not having been presented, entitlement 
to service connection for tinnitus is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
